Title: From George Washington to John Pierce, 6 April 1783
From: Washington, George
To: Pierce, John


                        
                            Sir
                            Head Qyarters Newburgh April 6th 1783
                        
                        The speedy settlement of the Accounts of the Army being a matter of the utmost consequence, I cannot help
                            repeating to you my earnest desire and expectation, that the greatest diligence will be used in accomplishing it—And I
                            will venture to give it as my opinion, that so many hands as can be made use of, after you have fully digested &
                            settled the principles, ought to be employed in the execution of the business.
                        No expence that can be incurred by hiring a great number of Writers for the occasion is to be compared with
                            the expences which will arise from helping the Army together one single day to wait for the liquidation of their
                            Accounts—That the Troops must be kept together a considerable time for this purpose only will be I conceive inevitable,
                            unless the greatest exertions shall in the mean time be made—And that a variety of other ill consequences may result from
                            a delay in the completion of this business, need scarcely be suggested.
                        Impressed as I am with the Ideas beforementioned, I cannot hesitate to give every assistance in my power
                            either by stimulating the Army to uncommon efforts on their part, or by writing to any public Characters In the States to
                            forward the Accounts with the greatest possible dispatch. I am Sir Your Most Obedt Servt
                        
                            G: Washington
                        
                    